Acknowledgements
This communication is in response to applicant’s response filed on 12/11/2020.
Claims 1 and 3 have been amended. Claims 2, 4-9 has been cancelled.
Claims 1 and 3 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the combination of O’Regan (US 20170264599) in view of Radu (US 20150254639) in further view of Ramaci (US 20130307670) in further view of Chai (US 20120283871) fails to disclose “an affiliated terminal; wherein the financial transaction result is simultaneously displayed in the cellular phone and on an affiliated or counterpart terminal,” in amended claim 1, examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejections necessitated by the amendments to claim 1.
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the action did not address “the biometric information or the identification code is stored in both the biometric and identification code data storage unit and the financial transaction data storage unit,” examiner respectfully argues the Non-final O’Regan was used to teach “the biometric information or the identification code is stored in the biometric and identification code data storage unit” and Radu was used to teach “the biometric information or the identification code is stored in the financial transaction data storage unit.”
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the combination, specifically Chai, does not teach the unnecessary biometric information being “immediately deleted,” examiner respectfully argues that examiner’s interpretation of the limitation “wherein unnecessary biometric information or the identification code generated when the biometric information or the identification code is received is immediately deleted,” is when the mobile phone receives a biometric input from the user, the phone deletes the extraneous or unnecessary data (i.e., noise) and extracts the recognized data to create biometric information or identification code. Examiner believes Chai teaches this concept, but in order to expedite prosecution, examiner has used a different prior art reference to address this concept.
Applicant argues dependent claim 3 is allowable based on its dependence upon the allowable base claim, examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claim 1.

Priority
Acknowledgment is made of applicant’s claim to PCT Application No. PCT/KR2016/003770, filed on 04/11/2016. Acknowledgment is made of applicant's 

Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
biometric / identification code data input unit (10) for inputting biometric information or an identification code of a user using a cellular phone in Claim 1; This element is interpreted under 112(f) as the keypad of the cellular 5phone or the camera (Page 7, lines 4-5).
biometric / identification code data recognition unit for recognizing the biometric information or the identification code of the inputted user in Claim 1; This element would be understood by a person having ordinary skill in the art.
biometric / identification code data storage unit for safely storing biometric information or identification codes recognized according to the standard in Claim 1; This element is interpreted under 112(f) as a data storage unit constituting a separate management system for safe storage (Page 7, lines 15-17).
biometric information and an identification code and financial transaction data transmission 10unit for transmitting the biometric information or an identification code or financial transaction data of the user in Claim 1; This element is interpreted under 112(f) as a volatile auxiliary storage device (memory) is constituted so as to transmit and receive a minimum amount of data (Page 8, lines 20-21).
biometric information and identification code data receiving unit for receiving biometric information or an identification code or financial transaction data of the user from the biometric and identification code data storage unit in Claim 1; This element is interpreted under 112(f) as a volatile auxiliary storage device (memory) is constituted so as to receive a minimum amount of data (Page 8, lines 20-21).
financial account data input unit for inputting financial information of a user using a mobile phone in Claim 1; This element is interpreted under 112(f) as the keypad of the cellular 5phone (Page 7, lines 4-5).
recognizing the financial information of the received user financial account data recognition unit in Claim 1; This element would be understood by a person having ordinary skill in the art.  20
financial transaction data storage unit for safely storing and storing the financial information data recognized by the financial account data recognition unit in Claim 1; This element is interpreted under 112(f) as a data storage unit for safely 10
a financial transaction authorization unit that receives the biometric information or identification code of the user from the biometric and identification code data storage unit, and that receives the financial information data from the financial transaction data storage unit, and that approves the financial transaction based on the received biometric information or identification code and the received financial information data in Claim 1; This element would be understood by a person having ordinary skill in the art.
financial transaction result data transmitting unit for transmitting a result of a processed financial transaction from the financial transaction authorization unit to the user in Claim 1; This element would be understood by a person having ordinary skill in the art.
financial transaction data receiving unit in the mobile phone that receives the result of the processed financial transaction from the financial transaction data result data transmitting unit in Claim 1; This element is interpreted under 112(f) as a volatile auxiliary storage device (memory) is constituted so as to receive a minimum amount of data (Page 8, lines 20-21).
financial transaction result data receiving unit receives the processed financial transaction result in Claim 1; This element is interpreted under 112(f) as a volatile auxiliary storage device 
financial transaction result display unit in the cellular phone that displays the financial transaction result to the user in Claim 1; This element would be understood by a person having ordinary skill in the art.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over O’Regan (20170264599) in view of Radu (US 20150254639) in further view of Ramaci (US 20130307670) in further view of Nagaraja (US 20100291909) in further view of Bouda (US 20180047023).

Regarding Claim 1, O’Regan teaches a security management system for a mobile phone (Paragraphs 0002, 0006-0007, and 0064 teach this invention relates to systems and methods for securely managing biometric data; a shortcoming of biometric authentication may be exacerbated by existing systems and methods which inadequately protect biometric information in biometric registration and biometric challenge stages; this invention provides a system that addresses the need for a biometric authentication system that addresses these comprising: a biometric and identification code data input unit receiving, from a user, biometric information or an identification code using a cellular phone (Paragraphs 0064-0066 teach the biometric input device may be a registration device for registering users with the system or a challenge device for authenticating a user, and in some embodiments, a single device may serve as a registration device and a challenge device (i.e., for authentication); the biometric input device may be configured to obtain any appropriate form of a user's biometric data (e.g., fingerprint, thumb print or palm records, iris or retina records, facial recognition records, DNA records, voice records, gait records and like); the biometric input device may be a suitably configured mobile communication device, such as a mobile phone, having a biometric input which is directly connected to a secure element); a biometric and identification code data recognition unit for recognizing the biometric information or the identification code of the user (Paragraphs 0067, 0070, 0083, and 0085 teach the secure element of the biometric input device is configured to obtain a biometric signature based biometric data received at the biometric input; the secure element of the device may extract features (such as patterns or minutiae in, for example, the case of fingerprints) of the biometric data based on a suitable algorithm and generate the biometric signature; a seed value is obtained from the biometric data, for example, the biometric data may be a fingerprint and obtaining the seed value from the fingerprint may evaluate designated coordinates of the fingerprints and assign either a 1 or 0 depending on whether there is a line there; therefore when this is a biometric identification code and account data storage unit in the cellular phone to store the biometric information or identification code of the user, the biometric identification code and account data storage unit being volatile memory (Paragraphs 0068, 0088, and 0092 teach the secure element of the device is further configured to access a seed value specific to the biometric signature and to encode the biometric signature using an algorithm, which is obscured or hidden within the secure element, and the seed value to generate a token; the secure element may erase the biometric data and biometric signature; this may for example be performed once the token has been output or possibly once the token has been generated; erasing the biometric data and biometric signature may include erasing or flushing a temporary memory (i.e., volatile memory) in which the biometric data and/or biometric signature were stored during performance of the various operations described above; in this manner, once the token has been output, the biometric signature and biometric data will not be obtainable from the secure element); a biometric and identification code data storage unit for storing the biometric information or identification codes recognized by the biometric and identification code data recognition unit, the biometric and identification code data storage unit being separate from the cellular phone and connected to the biometric identification code and account data storage unit in the cellular phone via wire or wirelessly (Paragraphs 0072, 0075, and 0091 teach once the token has been generated, the secure element may erase or flush all records of the biometric data and biometric signature, then the secure element of the device may be configured to transmit the token to the secure server via a secure communication channel; the secure server has access to a secure database in which tokens and other data (e.g. auxiliary information) may be securely stored and from which tokens and other data may be retrieved by the server; tokens may be stored in the secure database in association with respective user identifiers; the token is output for secure transmission to a secure server for registration or authentication of the biometric data); a biometric and identification code and financial transaction data transmission unit for transmitting the biometric information or the identification code or financial transaction data of the user (Paragraphs 0072, 0074, and 0102 teach the secure element may transmit one or both of the seed value and auxiliary information to the secure server together with the token; depending on whether the token relates to a registration or authentication of a user's biometric data, a registration request or authentication request, as the case may be, may also be transmitted to the secure server together with the token; embodiments further anticipate the device being operable to receive a token and optionally a seed value  a biometric and identification code data receiving unit for receiving the biometric information or the identification code or financial transaction data of the user from the biometric and identification code data storage unit (Paragraphs 0074, 0078, and 0105 teach the secure communication channel may be established over a communication network between the secure element and the secure server prior to communicating any sensitive information between the secure element and secure server; embodiments also provide for the secure server to be operable to transmit a token and optionally a corresponding seed value stored within the database to a challenge device to enable that device to perform biometric authentication locally; the token may be transmitted to the challenge device that is identified using the auxiliary information); and a financial transaction authorization unit that receives the biometric information or identification code of the user from the biometric and identification code data storage unit (Paragraphs 0099, 0078, and 0110 teach once the registration process has been completed, a user can later use his or her biometrics to transact with his or her bank, etc.; subsequent use of the registered biometric information may be performed at challenge device, wherein the biometric information or the identification code is stored in the biometric and identification code data storage unit (Paragraphs 0072, 0075, and 0091 teach once the token has been generated, the secure element may erase or flush all records of the biometric data and biometric signature, then the secure element of the device may be configured to transmit the token to the secure server via a secure communication channel; the secure server has access to a secure database in which tokens and other data (e.g. auxiliary information) may be securely stored and from which tokens and other data may be retrieved by the server; tokens may be stored in the secure database in association with respective user identifiers; the token is output for secure transmission to a secure server for registration or authentication of the biometric data).
a financial account data input unit for inputting financial information data of a user using the mobile phone; a financial account data verification unit configured to recognize the financial information data of the user; a financial transaction data storage unit for storing the financial information data recognized by the financial account data verification unit, the financial transaction data storage unit being separate from the cellular phone and connected to the cellular phone via wire or wirelessly; a financial transaction result data transmitting unit for transmitting a result of a processed financial transaction from the financial transaction authorization unit to the user; a financial transaction data receiving unit in the mobile phone that receives the result of the processed financial transaction from the financial transaction result data transmitting unit; and a financial transaction result display unit in the cellular phone that displays the financial transaction result to the user; wherein the biometric information or the identification code is stored in the financial transaction data storage unit.
Radu from same or similar field of endeavor teaches a financial account data input unit for inputting financial information data of a user using the mobile phone (Paragraphs 0052 and 0088 teach payment-enabled mobile device comprises a touchscreen to receive input information from the user; and a user may make a digital wallet/WSP entry comprising digitalized payment cards that the consumer has selected for inclusion in his/her digital wallet); a financial account data verification unit configured to recognize the financial information data of the user (Paragraphs 0138 and 0142 teach the WSP computer goes on to a financial transaction data storage unit for storing the financial information data recognized by the financial account data verification unit, the financial transaction data storage unit being separate from the cellular phone and connected to the cellular phone via wire or wirelessly (Paragraph 0084 teaches the storage device of the WSP computer may also store one or more databases required for operation of the WSP computer (e.g., a database for storing data corresponding to digital wallets maintained for consumers/cardholders in the WSP computer); a financial transaction result data transmitting unit for transmitting a result of a processed financial transaction from the financial transaction authorization unit to the user (Paragraphs 0146 and 0152 teach the WSP computer transmits an acknowledgment message to the PSP/acquirer computer to confirm that payment has been duly made for the current transaction, then the PSP/acquirer computer transmits an acknowledgment message to the merchant POI terminal to confirm that payment has duly been made for the current transaction and the merchant POI terminal may display to the merchant's sales associate an indication that payment has been a financial transaction data receiving unit in the mobile phone that receives the result of the processed financial transaction from the financial transaction result data transmitting unit (Paragraph 0152 teaches the customer may access the merchant POI terminal initially with a mobile device browser running on his/her smartphone/mobile device (which may also be the above-described payment-enabled mobile device)); and a financial transaction result display unit in the cellular phone that displays the financial transaction result to the user (Paragraphs 0052, 0146, and 0152 teach a conventional touchscreen which serves as the primary input/output device for the payment-enabled mobile device, and displays output information to the user; the merchant POI terminal may display an indication that payment has been acknowledged/confirmed, wherein the merchant POI terminal may be a mobile device browser running on his/her smartphone/mobile device which may also be the above-described payment-enabled mobile device); wherein the biometric information or the identification code is stored in the financial transaction data storage unit (Paragraphs 0186 and 0042 teach the reference data for the biometric CVM may be stored at the WSP computer, as indicated by block 1608 in FIG. 16; the WSP computer (i.e., financial transaction data storage unit) maintains a digital wallet for the individual user; two main functional blocks of the WSP computer are shown in FIG. 2, namely a wallet services block and a transaction concentrator block; processing of the raw biometric data received by 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Regan to incorporate the teachings of Radu for a financial account data input unit to input financial information data of a user using the mobile phone; a financial account data verification unit to be configured to recognize the financial information data of the user; a financial transaction data storage unit to store the financial information data recognized by the financial account data verification unit, the financial transaction data storage unit to be separate from the cellular phone and connected to the cellular phone via wire or wirelessly; a financial transaction result data transmitting unit to transmit a result of a processed financial transaction from the financial transaction authorization unit to the user; a financial transaction data receiving unit in the mobile phone to receive the result of the processed financial transaction from the financial transaction result data transmitting unit; and a financial transaction result display unit in the cellular phone to display the financial transaction result to the user; wherein the biometric information or the identification code is stored in the financial transaction data storage unit.
There is motivation to combine Radu into O’Regan because since the WSP computer is highly secure, it is quite unlikely that the user's biometric reference 
However, the combination of O’Regan and Radu does not explicitly teach a financial transaction authorization unit that receives the biometric information or identification code of the user from the biometric and identification code data storage unit, and that receives the financial information data from the financial transaction data storage unit; and that approves the financial transaction based on the received biometric information or identification code and the received financial information data.
Ramaci from same or similar field of endeavor teaches a financial transaction authorization unit that receives the biometric information or identification code of the user from the biometric and identification code data storage unit, and that receives the financial information data from the financial transaction data storage unit (Paragraphs 0043 and 0046 teach the transaction apparatus as described herein may be a standalone device, wherein the transaction apparatus comprises at least a processor and memory device for receiving, storing, encrypting, accessing, transferring, and/or presenting data including, but not limited to financial data, authentication data, identification data, and that approves the financial transaction based on the received biometric information or identification code and the received financial information data (Paragraph 0046 teaches the authorization, if accepted, may allow a user to utilize the data stored within the transaction apparatus; however, the data may only be utilized for specific tasks, as such, typically some and/or all of the data may not be communicated from transaction apparatus to the mobile device).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of O’Regan and Radu to incorporate the teachings of Ramaci for a financial transaction authorization unit to receive the biometric information or identification code of the user from the biometric and identification code data storage unit, and that receives the financial information data from the financial transaction data storage unit; and that approves the financial transaction based on the received biometric information or identification code and the received financial information data.

However, the combination of O’Regan, Radu, and Ramaci does not explicitly teach wherein5Application No.: 15/242,221Docket No.: JIP-105NP unnecessary biometric information or the identification code generated when the biometric information or the identification code is received is immediately deleted, and normal biometric data suitable for a standard is recognized and extracted.
Nagaraja from same or similar field of endeavor teaches wherein5Application No.: 15/242,221Docket No.: JIP-105NP unnecessary biometric information or the identification code generated when the biometric information or the identification code is received is immediately deleted, and normal biometric data suitable for a standard is recognized and extracted (Paragraph 0024 teaches the mobile device may also distort the biometric data to generate caller biometric data; raw biometric data may 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of O’Regan, Radu, and Ramaci to incorporate the teachings of Nagaraja for unnecessary biometric information or the identification code generated when the biometric information or the identification code is received to be immediately deleted, and normal biometric data suitable for a standard to be recognized and extracted.
There is motivation to combine Nagaraja into the combination of O’Regan, Radu, and Ramaci because if a database storing raw biometric data (e.g., fingerprint data) is compromised the identities of users could be compromised. This is a privacy concern as well as a security concern since compromised biometric data might be used to spoof security systems that rely upon biometric verification methods (Nagaraja Paragraph 0023). Distorted caller biometric data that results from applying a one-way function to raw biometric data may be referred to as being “cancelable.” A cancelable security mechanism, whether based on biometric data or otherwise, reduces the security risk due to data being compromised because a compromised data set can be “cancelled” (e.g., deleted from memory) and replaced by a new verification data set which cannot be anticipated or recreated using the 
However, the combination of O’Regan, Radu, Ramaci, and Nagaraja does not explicitly teach an affiliated terminal; and the financial transaction result is simultaneously displayed in the cellular phone and on the affiliated terminal.
Bouda from same or similar field of endeavor teaches an affiliated terminal (Paragraph 0034 teaches a point of sale (POS) terminal); and the financial transaction result is simultaneously displayed in the cellular phone and on the affiliated terminal (Paragraph 0038 teaches the authorization system will transmit authorization data that may comprise a response code and an authorization code; the response code may specify if the transaction is approved and if rejected may specify the reason for rejection; upon receiving the transaction result, the server transmits the transaction result to both the customer mobile device and/or the merchant POS).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of O’Regan, Radu, Ramaci, and Nagaraja to incorporate the teachings of Bouda for the financial transaction result to be simultaneously displayed in the cellular phone and on the affiliated terminal.


Regarding Claim 3, the combination of O’Regan, Radu, Ramaci, Nagaraja, and Bouda teaches all the limitations of claim 1 above; and O’Regan further teaches wherein a number of the mobile phone and the biometric identification code are encrypted and transmitted when a financial transaction is performed (Paragraphs 0073, 0077, 0101, and 0099 teach the auxiliary information includes an identifier of a challenge device which will be used to authenticate biometric information, time and date at which the authentication/registration request was generated, time-to-live information associated with the token, etc.; the auxiliary information may also include other information relating to the user, such as a phone number of the user; if the token is received together with a registration request, the secure server may store the received token and optionally auxiliary information and the seed value in the database in association with a user profile; the secure element establishes a secure communication channel with the secure server, wherein this includes obtaining a random encryption key and encrypting data to be transmitted using the random encryption key and a symmetric encryption algorithm to generate encrypted data; the data to be transmitted may include the token, an authentication instruction/request and, in some embodiments, one or both of the seed value and auxiliary information; the random encryption key may be encrypted using a public key of the secure server; once the registration process has been completed, a user , and an identity of the user is verified and read out in real-time through an independent management system (Paragraphs 0131-0132 and 0134 teach the secure server identifies a stored token and a stored seed value associated with the received auxiliary information, wherein the auxiliary information may, for example, include a user identifier to enable the server to identify a corresponding user profile stored in the secure database and which has a seed value which was obtained during registration of the token associated therewith; the stored seed value may have been obtained from biometric data or a biometric signature obtained during registration; as the same biometric is concerned (e.g. the same fingerprint or voice record), the received seed value and the stored seed value are the same; the secure server then compares the test token with the stored token, wherein comparing the tokens includes decoding the test token and the stored token using the stored seed value and an obscured algorithm; the seed value may, for example, be used to determine an appropriate decoding algorithm or may be used as or to obtain an encryption/decryption key as described above; if the biometric signatures match (e.g. if there is an above threshold similarity or confidence), the secure server may transmit an authentication confirmation message to the challenge device).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685